The return of the sheriff shows that he is holding the defendant upon an order in words and figures as follows:
"The State of Alabama, Barbour County. "To the Sheriff or any Constable of Said County:
"You are hereby commanded to arrest Anthony Johnson, Jr., and bring him before me, on the 15th day of February next, to answer the state of Alabama on a charge of burglary preferred by E.H. Graves.
  "Witness my hand, this 15th day of February, 1921. W.B. Mitchell, J.P."
This paper was not supported by oath or affirmation, as required by the Constitution, and is therefore void. Section 5, Const, 1901.
The right to hold the petitioner is claimed solely by reason of the warrant. The warrant being void, it follows that the petitioner was entitled to his discharge. It is but fair to state that the Attorney General concurs in this view.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.